                                                                                    JS-6
                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                   October 7, 2019

LAKESHORE EQUIPMENT                                                                     VPC
COMPANY, a California corporation,
                                              Case No. 2:18-cv-10338
               Plaintiff,
                                              HONORABLE JUDGE OTERO
       v.

ECR4KIDS, L.P., a California limited
partnership,

               Defendant.




       CONSENT JUDGMENT AND STIPULATED PERMANENT INJUNCTION

       Plaintiff, Lakeshore Equipment Company d/b/a Lakeshore Learning Materials

(“Lakeshore”), filed civil action number 2:18-cv-10338 in the Central District of California,

against defendant, ECR4KIDS, L.P. (“ECR4KIDS”), asserting claims for (1) trade dress

infringement in violation of 15 U.S.C. § 1125(a); (2) trade dress dilution in violation of 15 U.S.C.

§ 1125(c); (3) unfair competition and false designation of origin in violation of 15 U.S.C.

§ 1125(a); (4) unfair competition and false designation of origin in violation of Cal. Bus. & Prof.

Code § 17200; (5) trade dress dilution in violation of Cal. Bus. & Prof. Code § 14247; (6) common

law trade dress infringement; (7) common law unfair competition; (8) common law

misappropriation; and (9) unjust enrichment. Lakeshore duly served its Complaint on ECR4KIDS

on December 18, 2018, and ECR4KIDS filed its Answer on January 29, 2019. ECR4KIDS now

stipulates and consents to the Court’s entry of this Consent Judgment and Permanent Injunction.

       NOW THEREFORE, upon consent of the parties, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED:
1. The Court has subject matter jurisdiction over this action pursuant to at least 15 U.S.C.

   § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).

2. This Court has personal jurisdiction over ECR4KIDS and venue is proper in this judicial

   district at least because, inter alia, the ECR4KIDS is doing business in the State of

   California, including in this District.

3. ECR4KIDS sold, offered to sell, promoted, advertised, imported, and distributed covered

   seat products, cushioned seat products, and outdoor table, bench, and chair products,

   exemplary images of which are shown in Exhibit 1 (collectively the “Accused Products”).

4. Lakeshore asserts that it owns all right, title, and interest in and to the trade dress rights in

   the overall look and appearance of the Lakeshore Privacy Nook, Lakeshore Tree Seats, and

   Lakeshore Outdoor Tables, Benches, and Chairs, exemplary images of which are shown in

   Exhibit 2 (collectively the “Lakeshore Trade Dress”).

5. Lakeshore has asserted that the Accused Products violate the Lakeshore Trade Dress.

6. ECR4KIDS has denied that any protectable rights exist in the Lakeshore Trade Dress and

   that ECR4KIDS has infringed any such alleged rights.

7. To resolve Lakeshore’s allegations that the Accused Products violate the Lakeshore Trade

   Dress, ECR4KIDS has agreed to cease selling the Accused Products.

8. ECR4KIDS shall not at any time advertise, promote, sell, offer to sell, distribute,

   manufacture, or import any of the Accused Products in any color or color combination.

9. This Court permanently enjoins ECR4KIDS and each of its officers, agents, employees,

   servants, successors, and assigns, and any other persons who are in active concert or

   participation with any of the foregoing who have actual knowledge of this Order from
      advertising, promoting, selling, offering to sell, distributing, manufacturing, and importing

      any of the Accused Products in any color or color combination.

   10. Each party shall bear its own costs and attorney fees.

   11. This Court shall retain jurisdiction over the parties for the purpose of enforcing the terms

      of this Consent Judgment and Permanent Injunction and the parties’ settlement agreement.

   12. This Consent Judgment and Permanent Injunction represents a final adjudication of all

      claims, counterclaims, and defenses that were, or could have been, brought between

      Lakeshore and ECR4KIDS in this case. This Consent Judgment and Permanent Injunction

      is intended to be final and shall bind Lakeshore and ECR4KIDS on all issues that were or

      could have been litigated in this proceeding, except that ECR4KIDS shall retain the right

      to defensively challenge the Lakeshore Trade Dress should Lakeshore assert that trade

      dress in future litigation against ECR4KIDS or ECR4KIDS’ customers, distributors,

      suppliers or retailers regarding any product sold or sourced by ECR4KIDS that is not one

      of the Accused Products. Lakeshore and ECR4KIDS shall not appeal any issue from this

      proceeding.

                                                    SO ORDERED:
        October 7
Dated: ______________, 2019                         ___________________________
                                                    S. James Otero
                                                    United States District Judge

Consented and Agreed to:

DATED: September 26, 2019                           BANNER & WITCOFF, LTD



                                                    By:
                                                    Attorneys for Plaintiff
                                                    LAKESHORE EQUIPMENT COMPANY
                   EXHIBIT 1
    Exemplary Images of Lakeshore’s Trade Dress

Exemplary Images of a Lakeshore Privacy Nook.
            Exemplary Image of Lakeshore Tree Seats.




Exemplary Image of the Lakeshore Outdoor Table, Bench, and Chairs.
                          EXHIBIT 2
             Exemplary Images of the Accused Products

Exemplary Images of ECR4KIDS’ Accused Covered Seat Products.
Exemplary Images of ECR4KIDS’ Accused Tree Seat Products.
Exemplary Image of ECR4KIDS’ Accused Outdoor Table, Bench, and
                       Chairs Products.
